DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

FOR THE CLAIMS:

Claim 1 (Currently Amended) A vehicle controller having a modification prevention device, the vehicle controller comprising:
a printed circuit board;
a security module frame seated on the printed circuit board and having a plurality of coupling holes; and
security modules inserted into coupling holes of the plurality of coupling holes and configured to electrically communicate with a circuit of the printed circuit board, 
wherein the security modules include non-conductive insertion pins and conductive insertion pins inserted into the coupling holes, and the non-conductive insertion pins and the conductive insertion pins are scattered while being separated from the coupling holes of the security module frame when the vehicle controller is disassembled.

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest a vehicle controller comprising: a PCB; a frame seated on the PCB having a plurality of holes; non-conductive insertion pins and conductive insertion pins being separately inserted into the coupling holes, the conductive insertion pins electrically communicate with a circuit of the PCB; in combination with all other features claimed.
 Regarding claims 2-8, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Razaghi (US Patent 10251260) discloses a circuit board to hold connector pieces for tamper detection circuit.

Sekine et al. (US PG. Pub. 2018/0054887) discloses a three-dimensional laminated circuit board.
Lewis (US PG. Pub. 2017/0286725) discloses a penetration detection boundary having a heat sink.
Lee (US PG. Pub. 2016/0224807) discloses a pin-pad and security method thereof.
Chen et al. (US PG. Pub. 2016/0026828) discloses an electronic device of board protection mechanism.
Cordorelli et al. (US PG. Pub. 2012/0278905) discloses a configurable integrated tamper detection circuitry.
Lowy (US PG. Pub. 2010/0327856) discloses a security device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN T SAWYER/Primary Examiner, Art Unit 2847